     ,. ,
            ,   .I

..                   AO 2458 (Rev. 02/08/2019) Judgment in a C riminal Petty Case (Modified)                                                               Page I of I



                                                         UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                                          United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                           V.                                      (For Offenses Committed On or After November I, 1987)


                                            Jose Ceron-Hernandez                                   Case Number: 3 :20-mj-20318


                                                                                                   Defendant 's Attorney


                     REGISTRATION NO. 94297298                                                                                    ~-~
                     THE DEFENDANT:
                      IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                                                 ~_::_J
                                                                                                                                  :~s. ,-,.-::r
                                                                                                                                C::LEf·\"   D1_s r         cc~Jm
                                                                -----=--- -- - -- - - - - - ----l~ i+++H-F-!~~---,..._,.~~
                      •    was found guilty to count(s)                                                                          DEPUTY
                                                                                                                                                                         A

                           after a plea of not guilty.
                           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                     Title & Section                    Nature of Offense                                                            Count Number{s)
                     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

                      0 The defendant has been found not guilty on count(s)
                                                                                               - - - - - - -- -- - -- - - - - - -
                      •    Cou~t(s) _ __ __ __ _ _ _ _ _ __ _ __ _                                  dismissed on the motion of the United States.

                                                                 IMPRISONMENT
                            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                     imprisoned for a term of:

                                                    •    TIME SERVED

                      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                      IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
                      the defendant' s possession at the time of arrest upon their deportation or removal.
                      0 Court recommends defendant be deported/removed with relative, _ _ __ _ _ _ _ _ charged in case


                          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                 Tuesday, February 11 , 2020



                     Received
                                          #
                                          ~
                                   DUSM ~,,       j)
                                                                                                 UNITED STATES MAGISTRATE JUDGE



                     Clerk's Office Copy                                                                                                      3 :20-mj-20318
